ORDER OF SUSPENSION
Whereas, In a proceeding conducted by the State Board of Law Examiners to inquire into the complaint of alleged professional misconduct by Henry Jackson Zinn, and
Whereas, Following a full hearing as to such complaint, including written admissions of respondent, and after consideration of Canon I, DR 1-102 (A) (6) (211 Kan. Ixxx), and Ethical Consideration 1-6 of the Code of Professional Responsibility, the State Board of Law Examiners made a written recommendation to this Court that said Henry Jackson Zinn be suspended from the practice of law for an indefinite period as provided by Rule No. 207 (n) (3), (211 Kan. Ixiii), and
Whereas, A copy of the Report, Findings and Recommendation of the Board, along with the citation, was mailed to Henry Jackson Zinn by certified mail and was returned to the Clerk of the Supreme Court unopened and marked ‘Unclaimed,” and since more than twenty (20) days have passed since the citation was mailed, the matter stands submitted on the merits in accordance with Rule 208 (c) (211 Kan. Ixiii), and
Whereas, Upon consideration of the record and being fully advised in the premises, the Court accepts the findings and recommendation of the State Board of Law Examiners.
It is, therefore, by the Court Considered, Ordered and Adjudged that the said Henry Jackson Zinn be and he is hereby suspended from the practice of law for an indefinite period, and that he pay the costs of the proceeding. It is further ordered that this Order of Suspension be published in the official Kansas Reports.
By Order of the Court, dated this 17th day of July, 1974.